Name: 81/914/EEC: Decision of the European Parliament of 18 September 1981 granting a discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1979 financial year on the basis of the report of the Court of Auditors
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-11-28

 Avis juridique important|31981D091481/914/EEC: Decision of the European Parliament of 18 September 1981 granting a discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1979 financial year on the basis of the report of the Court of Auditors Official Journal L 342 , 28/11/1981 P. 0001+++++( 1 ) DOES NOT TAKE INTO ACCOUNT CANCELLATION OF APPROPRIATIONS CARRIED FORWARD FROM PREVIOUS YEAR . DECISION OF THE EUROPEAN PARLIAMENT OF 18 SEPTEMBER 1981 GRANTING A DISCHARGE TO THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF " VOCATIONAL TRAINING IN RESPECT OF THE IMPLEMENTATION OF ITS APPROPRIATIONS FOR THE 1979 FINANCIAL YEAR ON THE BASIS OF THE REPORT OF THE COURT OF AUDITORS ( 81/914/EEC ) THE EUROPEAN PARLIAMENT , - HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206B THEREOF , - HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNTS OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING FOR THE 1979 FINANCIAL YEAR , - HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS ON THE 1979 ACCOUNTS ( DOC . 1-449/80 ) , - HAVING REGARD TO THE REPORT OF THE COMMITTEE ON BUDGETARY CONTROL ( DOC . 1-350/81 ) , - RECALLING THAT THE TREATY OF 22 JULY 1975 , DULY RATIFIED BY ALL THE MEMBER STATES , CONFERRED ON THE EUROPEAN PARLIAMENT FINAL RESPONSIBILITY IN RELATION TO THE GRANT OF DISCHARGE IN RESPECT OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES ; - AWARE OF THE IMPORTANCE WHICH ATTACHES TO THE PROMPT CONSIDERATION OF THE GRANTING OF DISCHARGE TO THE VARIOUS SATELLITE BODIES OF THE EUROPEAN COMMUNITY ; - ANXIOUS TO ENSURE CLOSER POLITICAL CONTROL OVER THE ACTIVITIES OF THE CENTRE AND TO ENHANCE THE VALUE OF ITS WORK , 1 . NOTES THE FOLLOWING FIGURES FOR THE ACCOUNTS OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING : FINANCIAL YEAR 1979 ( EUA ) A . REVENUE ( TOTAL ) 3 042 469.19 1 . SUBSIDY FROM THE COMMISSION OF THE EUROPEAN COMMUNITIES 3 026 036.46 2 . BANK INTEREST 12 879.36 3 . OTHER 3 553.37 B . EXPENDITURE 1 . FINAL BUDGET APPROPRIATIONS 3 220 000.00 2 . COMMITMENTS 3 042 469.19 3 . APPROPRIATIONS UNUSED ( 1-2 ) 177 530.81 4 . PAYMENTS 2 308 396.96 5 . APPROPRIATIONS BROUGHT FORWARD FROM PREVIOUS YEAR 402 261.00 6 . PAYMENTS FROM APPROPRIATIONS BROUGHT FORWARD 354 377.34 7 . APPROPRIATIONS BROUGHT FORWARD AND CANCELLED ( 5-6 ) 47 883.66 8 . APPROPRIATIONS CARRIED FORWARD 734 072.23 9 . APPROPRIATIONS CANCELLED ( 1-4-8 ) ( 1 ) 177 530.81 2 . GRANTS A DISCHARGE TO THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING ON THE BASIS OF THE REPORT OF THE COURT OF AUDITORS , IN RESPECT OF THE ACCOUNTS FOR THE 1979 FINANCIAL YEAR ; 3 . DRAWS ATTENTION TO ITS RESOLUTION EMBODYING THE COMMENTS ACCOMPANYING THIS DECISION GRANTING A DISCHARGE AND ASKS THE COMMISSION TO REPORT TO IT ON THE MEASURES TAKEN FOLLOWING THOSE COMMENTS ; 4 . INSTRUCTS ITS PRESIDENT TO COMMUNICATE THIS DECISION AND THE ATTACHED COMMENTS TO THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING , TO THE COUNCIL AND THE COMMISSION AND TO THE COURT OF AUDITORS AND TO ARRANGE FOR THEIR PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES ( " L " SERIES ) . DONE ON 18 SEPTEMBER 1981 . THE SECRETARY-GENERAL H . - J . OPITZ THE PRESIDENT SIMONE VEIL